Citation Nr: 1503549	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-01 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether an overpayment of benefits was validly created in the amount of $8,269.67 due to the removal of the Veteran's grandson as a dependent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 decision of the Department of Veterans Affairs (VA) Debt Management Center.  

The issue of entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $8,269.67 has been raised by the record in a February 3, 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

FINDINGS OF FACT

1.  The Veteran's grandson, A.W., is not the biological child of the Veteran and he was not adopted by the Veteran.  

2.  The overpayment of disability compensation benefits in the amount of $8,269.67 was not solely the result of VA administrative error.  


CONCLUSION OF LAW

The overpayment of VA disability compensation benefits in the amount of $8,269.67 was not the result of an erroneous award based solely on VA administrative error; such overpayment was properly created, and the related debt assessed against the Veteran is valid.  38 U.S.C.A. §§ 1115, 5112 (West 2014); 38 C.F.R. §§ 3.500(b) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  With regard to the Veteran's claim challenging the validity of his debt, the VCAA is inapplicable.  See Barger v. Principi, 16 Vet. App. 132 (2002).  

Factual Background, Legal Criteria, and Analysis 

At the outset, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to this claim.

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. §§ 1115, 1134, 1135.  Here the Veteran has established service connection for a psychiatric disability and is rated 100 percent disabled.  

Records show the Veteran is married with four biological children (B.T., J.T., T.T., and I.T.).  

In October 2000, the Veteran was asked to provide evidence as to the status of his dependents.  In response, the Veteran filed a VA Form 21-686c, listing his wife, two adult children, and two minor children, including A.W. (identified then as A.T.).  Based on this submission, A.W. was added as a dependent and dependency benefits were awarded.  

In July 2008, the Veteran was asked to provide evidence as to the status of his dependents.  At this time, the Veteran submitted a VA Form 21-0538 and only identified his wife.  In October 2008, VA notified the Veteran that based on his submission, A.W. would be removed as a dependent and his compensation would be reduced.  

In October 2008, the Veteran submitted correspondence apologizing for not removing A.W. as a dependent.  The Veteran noted that A.W. was his grandson and had resided with him until June 2003.  The Veteran acknowledged that his should have updated VA on the status of his dependent and removed A.W. from his award in 2003, but failed to do so.  A VA Form 21-686c was submitted, only identifying the Veteran's wife as a dependent.  

Based on the Veteran's October 2008 correspondence, in December 2008, VA notified the Veteran that A.W. was not an eligible dependent child.  It was noted that to be considered an eligible dependent child, A.W. must be a biological child, adopted child, or stepchild who is a member of the Veteran's household.  Because it was determined that A.W. was the Veteran's grandchild, the Veteran's benefits were reduced.  The Veteran was also informed that the removal of A.W. from his award created an overpayment of benefits.  

In January 2009, the Veteran was notified that he was overpaid by $8,269.67 for the inclusion of A.W. in his benefits award.  The Veteran disputed the overpayment, and in the alternative requested a waiver.  As stated above, the Veteran's request for a waiver has been referred to the AOJ.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991); 38 U.S.C.A. § 5302, 38 C.F.R. § 1.911(c), VAOPGCPREC 6-98 (Apr. 24, 1998) (the issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness).  

The Veteran contends that he did not know A.W., as his grandson, did not qualify as a dependent.  He argues that VA never requested additional information on A.W.; notably, VA did not request a copy of his birth certificate.  He stated that he claimed A.W. as a dependent because A.W. was residing in his house and he was providing A.W. with financial support.  The Veteran argues that he believed he could claim A.W. as a dependent because he claimed him as a dependent for IRS purposes.  

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  See 38 C.F.R. § 1.956(a). 

In order for the Board to determine whether the overpayment was created properly, it must be established that the Veteran was not entitled legally to the benefits in question, and if there was no legal entitlement, it must then be shown that VA was not solely responsible for the Veteran being paid benefits erroneously.  If the debt was the result solely of administrative error, the effective date of the reduction of benefits would be the date of the last payment based on this error, and consequently there would be no overpayment charged to the veteran for the portion of the overpayment attributable to administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. §§ 3.500(b)(2).

Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGCPREC 2-90 (Mar. 20, 1990).  Sole administrative error, however, may be found to occur only in cases where the Veteran neither had knowledge of, nor should have been aware of, the erroneous award.  Further, such error contemplates that neither the Veteran's actions nor his/her failure to act contributed to payment pursuant to an erroneous award.  
38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2); see Jordan v. Brown, 10 Vet. App. 171 (1997) (finding that sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).

With regard to legal entitlement, as noted above, the Veteran is entitled to an additional allowance for dependent children.  38 U.S.C.A. § 1115.  The term "child" is defined, for purposes of Veterans' benefits, as an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child and who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self-support; or (iii) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4) (A); 38 C.F.R. § 3.57.

The term "stepchild" is defined as a legitimate or illegitimate child of the Veteran's spouse.  See 38 C.F.R. § 3.57(b).

The term "adopted child" is defined as a child adopted pursuant to a final decree of adoption, a child adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period, and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized by law to so act, unless and until such agreement is terminated, while the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement.  See 38 C.F.R. § 3.57(c).

The facts of this appeal are not in dispute.  A.W. is the Veteran's grandson.  The record does not show, and neither the Veteran nor his representative allege, that the Veteran legally adopted A.W.  As such, the law does not allow recognition of A.W. as a dependent of the Veteran.  

The Board acknowledges the Veteran's argument that he claimed A.W. as a dependent to the IRS for the purpose of receiving benefits.  However, the Board is not bound by determinations of other Federal agencies (such as the IRS).  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (holding that Social Security Administration determinations are not controlling for VA purposes).  Therefore, the Board finds this argument has no probative value as to the current dispute.

Given the above facts, which show that the Veteran is A.W.'s grandfather and not his biological father, stepfather, or legally adopted father, the Board finds that there was no basis in law to consider A.W. a dependent for purposes of additional benefit payments to the Veteran.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57.  

Additionally, the Board finds that the overpayment in this case was not created solely as a result of VA administrative error, and therefore, the debt is held to have been properly created.  While it is clear that the RO took no action to confirm the eligibility status of A.W. in October 2000, a finding of administrative error requires not only error on the part of VA, but that the beneficiary be unaware that the payments are erroneous.  The Board cannot make that determination in this case.

The Veteran argues that he did not know the law prevented him from claiming A.W. as a dependent.  However, his ignorance of VA regulations is not a defense.  The Court of Appeals for Veterans Claims has held that persons dealing with the Government are charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947); see also Velez v. West, 11 Vet. App. 148, 156- 57 (1998).  Thus, even if the Veteran may have been ignorant of 38 U.S.C.A. § 1115 and 38 C.F.R. 
§ 3.57, he was necessarily charged with knowledge of the regulation.

The Board notes that the Veteran argues his psychiatric disability prevents him from understanding VA regulations.  However, there is no evidence of record to show that the Veteran was incompetent in October 2000 when he added A.W. as a dependent.  Moreover, at the November 2014 hearing, his representative noted that the Veteran was competent to manage his finances.  Therefore, the Board finds little probative weight in the Veteran's argument.  

In view of the foregoing, the Board must find that the overpayment at issue in this case was not due to sole administrative error and is, consequently, a valid debt.  
38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2).

The Veteran also appears to be indicating that it would be a hardship for him to repay this debt.  However, this argument is not relevant to the issue of whether the debt is valid, but rather, this argument relates to the question of waiver of overpayment of the debt.  The Board notes that the Veteran filed a request for waiver of overpayment in February 2009; as noted above, this issue has been referred to the AOJ.

ORDER

The overpayment in the amount of $8,269.67 is valid; the appeal is denied.


____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


